 


110 HRES 1195 EH: Expressing condolences and sympathy to the people of the People’s Republic of China for the grave loss of life and vast destruction caused by the earthquake of May 12, 2008, in Sichuan Province.
U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1195 
In the House of Representatives, U. S.,

May 20, 2008
 
RESOLUTION 
Expressing condolences and sympathy to the people of the People’s Republic of China for the grave loss of life and vast destruction caused by the earthquake of May 12, 2008, in Sichuan Province. 
 
 
Whereas on Monday, May 12, 2008, at 2:28 p.m. local time, a massive earthquake measuring 7.9 on the Richter scale struck a mountainous region of Sichuan Province in southwest China; 
Whereas the epicenter of the earthquake was Wenchuan County, 60 miles northwest of the provincial capital of Chengdu; 
Whereas the earthquake destroyed 80 percent of structures in some of the towns and small cities near the epicenter; 
Whereas the death toll is currently estimated to exceed 22,000 and is expected to rise as the scope of the damage becomes clearer; 
Whereas tens of thousands of people across southwest China remain buried beneath rubble, and hundreds of thousands of people are injured or homeless; 
Whereas an estimated 900 eighth and ninth grade students and their teachers remain trapped, with as many as hundreds dead, after a school collapsed in Dujiangyan, a county located southeast of the epicenter; 
Whereas another school with up to 1,000 students and teachers inside collapsed in the city of Mianyang; 
Whereas two chemical plants have collapsed in Shifang, northeast of the epicenter, spilling 80 tons of toxic ammonia; 
Whereas more than 150 people have been killed in the provinces of Gansu and Shaanxi, and in Chongqing municipality; 
Whereas the People's Republic of China has mobilized 50,000 police and civilian rescue workers, who have been working tirelessly in disaster areas to aid in rescue and recovery efforts; 
Whereas the tremors of the powerful earthquake were felt as far south as Vietnam and Thailand and set off another, smaller earthquake near the outskirts of Beijing, 900 miles away; 
Whereas the earthquake is China's largest natural disaster since a previous earthquake struck the city of Tangshan in eastern China in 1976; and 
Whereas the People’s Republic of China has said that it is spending $120 million on rescue efforts and that it would accept international aid to cope with the disaster: Now, therefore, be it  
 
That the House of Representatives— 
(1)extends its condolences and sympathy to the people of the People’s Republic of China for the grave loss of life and vast destruction caused by the massive earthquake centered in Sichuan Province; 
(2)vows its full support for the people of the People's Republic of China as well as the members of the Chinese American community in the United States who have relatives in the affected areas of China; and 
(3)expresses confidence that the people of the People’s Republic of China will come together to help those in need and succeed in overcoming the hardships incurred because of this tragedy. 
 
Lorraine C. Miller,Clerk.
